Title: From George Washington to Benjamin Lincoln, 2 September 1782
From: Washington, George
To: Lincoln, Benjamin


                        Dear Sir
                            Head Quarters Verplanks Point 2d Septemr 1782
                        
                        Since my letter of yesterday which will accompany this, I have recd your two favors of the 28th ulto by General Potter and Colo. Magaw. From them, and on account of a letter which I have received from the Delegates of South Carolina, there is an indispensable necessity for your making the application to Congress, which I recommended, in order to know, whether any, or what part of the Army shall be removed from the southward in case the enemy evacuate Charles town.In my answer to the letters from the Council and Assembly of Pennsylvania which were brought by the Gentlemen appointed to confer with me—I have informed them generally—that I have no objection to the employment of the Pennsylvania Recruits and Hazens Regiment, upon the service for which they are requested, provided the first is agreeable to Congress, and you can be furnished with a relief for the last, to guard the prisoners at Lancaster. I have also informed them—that if Congress agree to the expeditions in contemplation, you will furnish such necessary Stores as are under your direction, and that you are at liberty to concert, with Gentlemen who may be acquainted with the Country which it is proposed to penetrate, a plan of operations and to give directions to the commanding Officers accordingly. I have, after this, taken the liberty of telling them candidly that I forsee an insurmountable difficulty to putting the expeditions in motion, which is, a want of Money—provided it is to come out of the Continental treasury, and which I plainly percieve is their expectation ultimately if not immediately. You are too well acquainted with our distresses on the score of Money to enumerate them—Had it not been for this, I should have been for carrying into execution what you call the Northern Expedition, and which, if successful, would have struck at the root of the evil we are now experiencing—But alas—how was that to be done, when we could hardly find means of moving the Army from the Highlands to this place by Water, and now we are here, with scarcely a Horse attached to us, we shall find it difficult eno’ to subsist—I do not imagine you will be able to get the troops in question further than the Frontier—That alone may afford temporary relief and protection to the inhabitants.I cannot at present promise the cooperation, or rather diversion, which you recommend upon the Mohawk River. The troops in that Quarter, consisting of the two New Hampshire Regs and one State Regiments of New York, are rather for defence than offence—Major Ross, with a party of three or four hundred British and a numerous body of Savages and Irregulars is at Oswego, and would not fail to meet any number of Men which we might advance so far up the Mohawk as to give any jealousy—However—if the Western expeditions are prosecuted, and the troops to the Northward should be then continued in that quarter (which they will not be should there be any occasion for them below) I will endeavour to make any practicable diversion with them.The letter from the Delegates of south Carolina, to which I alluded, goes to a request, that the whole Army in south Carolina may be left in that State, even should the enemy evacuate it. The request is grounded upon a representation of Govr Mathews, in which he sets forth the dangers to be apprehended from the number of disaffected and dissatisfied people in the State—It will be with Congress to determine how far a compliance will be deemed reasonable—And you will be pleased to communicate their determination to Majr Genl Greene. I have the honor to be &c.
                    